

114 S2993 IS: Farmers Undertake Environmental Land Stewardship Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2993IN THE SENATE OF THE UNITED STATESMay 26, 2016Mrs. Fischer (for herself, Mr. Inhofe, Mr. Vitter, Mr. Boozman, Mr. Cochran, Mr. Isakson, Mr. Roberts, Mrs. Ernst, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Administrator of the Environmental Protection Agency to change the spill prevention,
			 control, and countermeasure rule with respect to certain farms.
	
 1.Short titleThis Act may be cited as the Farmers Undertake Environmental Land Stewardship Act or the FUELS Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)FarmThe term farm has the meaning given the term in section 112.2 of title 40, Code of Federal Regulations.
 (3)GallonThe term gallon means a United States liquid gallon. (4)History of a spillThe term history of a spill has the meaning given the term reportable oil discharge history in section 1049(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 1361 note; Public Law 113–121).
 (5)Spill prevention, control, and countermeasure ruleThe term spill prevention, control, and countermeasure rule means the regulations promulgated by the Administrator under part 112 of title 40, Code of Federal Regulations.
			3.Applicability of spill prevention, control, and countermeasure rule
 (a)In generalIn implementing the spill prevention, control, and countermeasure rule with respect to any farm, the Administrator shall—
 (1)require a certification of compliance with the spill prevention, control, and countermeasure rule by—
 (A)a professional engineer for a farm with— (i)an individual tank with an aboveground storage capacity that is greater than 10,000 gallons;
 (ii)an aggregate aboveground storage capacity that is not less than 42,000 gallons; or (iii)a history of a spill; or
 (B)the owner or operator of the farm (via self-certification) for a farm with— (i)an aggregate aboveground storage capacity that is—
 (I)greater than 10,000 gallons; and (II)less than 42,000 gallons; and
 (ii)no history of a spill; and (2)exempt from all requirements of the spill prevention, control, and countermeasure rule any farm with—
 (A)an aggregate aboveground storage capacity that is not greater than 10,000 gallons; and (B)no history of a spill.
					(b)Calculation of aboveground storage capacity
 (1)In generalFor purposes of subsection (a), the calculation of the aggregate aboveground storage capacity of a farm shall not include any container on a separate parcel with a capacity that is less than 1,320 gallons.
 (2)Animal feed ingredientsFor purposes of subsection (a), the calculations of the aggregate aboveground storage capacity of a farm and the aboveground storage capacity of an individual tank on a farm shall not include any container holding animal feed ingredients that are approved by the Commissioner of Food and Drugs for use in livestock feed.